818 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harry Edwin LAWSON, Plaintiff-Appellant,v.John James BUNCH;  Mr.  Kaat;  Mr.  Spradlin;  Mr.Peterson:  Terry Smith;  Ms.  Brubeck;  EdwardMurray;  Harold B. Spann:  Glenn Lloyd;Defendant- Appellee.
No. 87-6540.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1987.Decided April 29, 1987.

Before SPROUSE and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Harry Edwin Lawson, appellant pro se.
Michael A. Likavec, Office of the Attorney General, for appellees Peterson, Smith, Brubeck, Murray and Spradlin.
Bruce Collier Phillips, James G. Welsh, Timberlake, Smith, Thomas & Moses, PC, for appellee Lloyd.
PER CURIAM:


1
Harry E. Lawson, a Virginia inmate, appeals the district court order dismissing, without prejudice, his action brought under 42 U.S.C. Sec. 1983 for failure to exhaust administrative remedies.  The district court, acting pursuant to 42 U.S.C. Sec. 1997e, twice ordered Lawson to exhaust his administrative remedies through the Virginia Inmate Grievance Procedures, and to advise the court within 100 days of the result of the administrative proceedings.  It warned Lawson that failure to so advise the court would result in dismissal of his case.  The district court dismissed the case upon expiration of the 100 day period, Lawson not having complied with its order.


2
The district court could properly require exhaustion of administrative remedies under 42 U.S.C. Sec. 1997e.  Its dismissal of Lawson's action, without prejudice, when Lawson failed to comply with its order that he establish exhaustion, was not an abuse of discretion.  Therefore, we affirm the judgment below.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.